t c summary opinion united_states tax_court shawn m and debra e swagler petitioners v commissioner of internal revenue respondent docket no 17724-02s filed date shawn m and debra e swagler pro sese sean r gannon for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined for a deficiency in petitioners' federal_income_tax of dollar_figure the issues for decision are whether petitioners are entitled to deductions on schedule a itemized_deductions in excess of those allowed by respondent and whether petitioners are entitled to deductions on schedule e supplemental income and loss in excess of those allowed by respondent the stipulated facts and exhibits received into evidence are incorporated herein by reference at the time the petition in this case was filed petitioners resided in chicago illinois background during mr swagler was employed as a fireman by the village of oak brook mr swagler was also employed elsewhere as a carpenter and performed services for several organizations that provided carpentry services for various exhibit halls mrs swagler was employed as an office manager with anthony valentino salon for hair inc during petitioners also owned two rental properties in chicago illinois one located pincite n mcvicker avenue and the other located pincite gettysburg petitioners' individual_income_tax_return for on date petitioners jointly filed with the internal_revenue_service a form_1040 u s individual_income_tax_return for tax_year attached to the return were various schedules including schedule a and schedule e the form_1040 was prepared by joseph house in his preparation of the return mr house used books_and_records schedules and worksheets petitioners had prepared and some information they conveyed to him orally petitioners gave mr house actual receipts only for substantial expenditures such as the purchase and installation of a furnace they did not give him receipts for charitable gifts respondent issued a statutory_notice_of_deficiency to petitioners in which he disallowed certain deductions claimed on the schedules a and e for lack of substantiation schedule a itemized_deductions a unreimbursed employee_expenses on their schedule a petitioners reported unreimbursed employee_expenses in the amount of dollar_figure petitioners claimed dollar_figure of this amount was incurred by mr swagler during his employment as a fireman with the village of oak brook and itemized on form_2106 employee business_expenses were the following 1the names shown on the form_1040 are shawn m swagler and debra e fitzsimmons the names of the petitioners as shown on the petition filed date are shawn m and debra e swagler and the court refers to petitioners in this manner parking and toll fee expenses vehicle expenses other business_expenses travel and lodging_expenses dollar_figure big_number big_number mr swagler could have received reimbursement for a portion of his vehicle expenses but instead chose to deduct them on his return the other business_expenses in the amount of dollar_figure consisted of money mr swagler paid into a common meal fund at the fire station where he worked as a firefighter mr swagler worked in 24-hour shifts during which he was not permitted to leave the fire station for meals firefighters voluntarily contributed money to the optional common meal fund to pay for food for their meals mr swagler also incurred dollar_figure in travel and lodging_expenses while attending seminars and instructional training related to fire and rescue services at various locations throughout illinois petitioners claim that dollar_figure of the dollar_figure in unreimbursed employee_expenses was incurred by mrs swagler during her employment with anthony valentino salon for hair inc they itemized the expenses on form_2106 as follows dollar_figure of vehicle expenses dollar_figure for meals and entertainment_expenses and dollar_figure for professional publications 2the dollar_figure reported as being incurred by mrs swagler for meals and entertainment_expenses is one-half of the total amount reported by petitioners as being expended by mrs swagler for meals and entertainment_expenses for taxable_year it appears that petitioners claimed the dollar_figure expense for professional publications twice it was claimed once on mrs swagler's form_2106 where it was included in the total it was claimed again on a supplemental schedule as an expense added to the total expenses of both mr and mrs swagler's form sec_2106 additionally petitioners claimed that they spent dollar_figure for a phone they presented three checks payable to cellular one to show they had incurred the expense the checks however did not bear any indication of a business use for the phone respondent allowed petitioners dollar_figure of the total dollar_figure for mr swagler's vehicle expenses and all dollar_figure in parking and toll fee expenses and disallowed the remaining dollar_figure due to lack of substantiation b miscellaneous expenses petitioners reported miscellaneous expenses including tax preparation fees in the amount of dollar_figure and other expenses in the amount of dollar_figure the other expenses are as follows dollar_figure in fire service union dues dollar_figure in carpenter union dues dollar_figure for uniforms dollar_figure for uniform cleaning dollar_figure for use of a pager dollar_figure for use of a mobile phone and dollar_figure for required tools respondent allowed dollar_figure for the tax preparation fees dollar_figure in carpenter union dues and an additional dollar_figure as a reasonable allowance for the remaining expenses respondent disallowed the remainder due to lack of substantiation c gifts to charity petitioners reported gifts to charity in the amount of dollar_figure respondent disallowed the entire amount due to lack of substantiation schedule e rental expenses petitioners claimed schedule e deductions excluding depreciation pertaining to their rental properties located pincite n mcvicker avenue mcvicker and the other located pincite gettysburg gettysburg in the amounts of dollar_figure and dollar_figure respectively the expenses consisted of auto and travel_expenses insurance legal and professional fees mortgage interest water taxes and repairs in the notice_of_deficiency respondent determined that petitioners failed to substantiate adequately any amount greater than dollar_figure and disallowed dollar_figure of the expenses pertaining to mcvicker and dollar_figure of the expenses pertaining to gettysburg respondent however allowed an additional dollar_figure expense deduction for mortgage interest_paid on petitioners' rental property discussion under sec_7491 the burden_of_proof may shift to the commissioner because petitioners failed to meet the sec_7491 is effective with respect to court proceedings arising in connection with examinations by the commissioner commencing after date the date of its enactment by sec a of the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_685 requirements of sec_7491 the burden_of_proof does not shift to respondent in this case respondent's determinations are presumed correct and petitioners bear the burden of proving otherwise 290_us_111 moreover deductions are a matter of legislative grace and petitioners bear the burden of proving that they are entitled to any deduction claimed 292_us_435 welch v helvering supra pincite this includes the burden of substantiation 65_tc_87 affd per curiam 540_f2d_821 5th cir sec_162 allows a deduction for all ordinary and necessary expenses_incurred in carrying_on_a_trade_or_business sec_212 provides a deduction for all ordinary and necessary expenses paid_or_incurred with respect to management conservation and maintenance of property held for production_of_income including real_property sec_1_212-1 income_tax regs generally a taxpayer must establish that deductions taken pursuant to sec_162 and sec_212 are ordinary and necessary expenses and must maintain records sufficient to substantiate the amounts of the deductions claimed sec_6001 43_tc_824 sec_1_6001-1 e income_tax regs with respect to certain business_expenses specified in sec_274 however more stringent substantiation requirements apply sec_274 disallows deductions for traveling expenses gifts and meals and entertainment as well as for listed_property unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer's own statement the amount of the expenses the time and place of the expense the business_purpose of the expense and the business relationship to the taxpayer of the persons involved in the expense the term listed_property is defined in sec_280 and includes passenger vehicles cellular phones and other similar telecommunications equipment such as pagers see sec_280f v the substantiation requirements of sec_274 are designed to encourage taxpayers to maintain records together with documentary_evidence substantiating each element of the expense sought to be deducted sec_1_274-5t temporary income_tax regs fed reg date employee business_expenses a vehicle expenses petitioners claimed deductions for their vehicle expenses as unreimbursed employee business_expenses the prerequisites to deductibility of vehicle expenses_incurred by an employee are first that the expenses be nonreimbursable outlays and second that the expenses be substantiated in accordance with the requirements of sec_274 sec_162 sec_274 under sec_274 substantiation by means of adequate_records requires a taxpayer to maintain a diary a log or a similar record and documentary_evidence that in combination are sufficient to establish each element of each expenditure or use sec_1_274-5t temporary income_tax regs fed reg date to be adequate a record must generally be written each element of an expenditure or use that must be substantiated should be recorded at or near the time of that expenditure or use sec_1_274-5t temporary income_tax regs fed reg date thus under sec_274 no deduction may be allowed for expenses_incurred for use of a passenger_automobile on the basis of any approximation or the unsupported testimony of the taxpayer bradley v commissioner tcmemo_1996_461 golden v commissioner tcmemo_1993_602 in any event under sec_162 petitioners are not entitled to deduct expenses for which they have been or could have been reimbursed 788_f2d_1406 9th cir deduction not allowable to the extent that the employee is entitled to reimbursement from the employer affg tcmemo_1984_533 79_tc_1 same 56_tc_936 affd without published opinion 456_f2d_1335 2d cir same mr swagler claimed a deduction for vehicle expenses but he failed to keep any mileage records and could have been reimbursed by his employer mrs swagler also claimed a deduction for vehicle expenses but she did not provide any documentation to substantiate them and her testimony failed to address them respondent allowed petitioners a deduction for vehicle expenses in the amount of dollar_figure because petitioners have failed to prove that the determination is erroneous the court sustains respondent on this issue b travel and lodging meals and entertainment_expenses the deduction of travel_expenses away from home including meals_and_lodging under sec_162 is also conditioned on such expenses' being substantiated by adequate_records or by other_sufficient_evidence corroborating the claimed expenses pursuant to sec_274 sec_1_274-5t temporary income_tax regs fed reg date although mr swagler testified that he attended various fire and rescue training sessions throughout illinois he failed to provide any documentation with respect to his claimed travel and lodging_expenses respondent's disallowance of petitioners' claimed travel and lodging_expenses is sustained c other business_expenses respondent disallowed petitioners' deduction for mr swagler's payments into the firefighter's common meal fund mr swagler is in the trade_or_business of being an employee 67_tc_870 affd sub nom 611_f2d_1260 9th cir 54_tc_374 where a fire department requires its firefighter-employees to make payments into a common meal fund as a condition_of_employment such expenses are ordinary and necessary within the meaning of sec_162 68_tc_422 affd 611_f2d_1260 9th cir cooper v commissioner supra pincite see also belt v commissioner tcmemo_1984_167 firefighters required by their employer to pay their share of a common mess even if they did not eat the meal could deduct the amount they paid if however a firefighter's payments into a common meal fund are not a condition_of_employment then such expenses constitute personal expenses and are not deductible pursuant to sec_262 77_tc_911 see matta v commissioner tcmemo_1990_356 phillips v commissioner tcmemo_1986_503 morton v commissioner tcmemo_1986_132 alvarado v commissioner tcmemo_1985_ affd 781_f2d_901 5th cir sloyan v commissioner tcmemo_1985_41 banks v commissioner tcmemo_1981_490 mr swagler testified that the food fund into which he contributed was optional and voluntary as such his payments into that fund are personal expenses and are not deductible miscellaneous expenses a phone and pager expenses cellular phones and pagers are included in the definition of listed_property for purposes of sec_274 and are subject_to its strict substantiation requirements petitioners submitted copies of three checks drawn on their account and payable to cellular one however there is nothing on the check copies that shows the expenditures were business-related and petitioners were unable to provide any other evidence or documentation substantiating their cellular phone and pager expenses as deductible items respondent's disallowance is sustained b other expenses petitioners did not provide any evidence or testimony pertaining to their claimed expenses for tools professional publications uniforms and related cleaning expenses or professional dues respondent allowed dollar_figure as a reasonable allowance for these expenses because petitioners have failed to prove that the determination is erroneous the court sustains respondent on this issue charitable_contributions sec_170 allows a taxpayer to deduct a charitable_contribution only if verified under regulations prescribed by the secretary sec_170 the regulations provide specific record-keeping requirements with respect to each charitable_contribution of money in a taxable_year beginning after date a taxpayer is required to maintain one of the following a canceled check a receipt or letter from the donee indicating the name of the donee the date of the contribution and the amount of the contribution or any other reliable written record showing the name of the donee the date of the contribution and the amount of the contribution sec_1_170a-13 income_tax regs at trial mr swagler conceded that petitioners could not substantiate their claimed charitable_contributions respondent's disallowance of the entire dollar_figure claim for charitable_contributions is sustained schedule e rental real_estate expense deductions respondent disallowed dollar_figure of the expenses pertaining to mcvicker and dollar_figure of the expenses pertaining to gettysburg for lack of substantiation at trial petitioners submitted a number of receipts cash register tapes and invoices to substantiate their claimed deductions with regard to most of the receipts and cash register tapes the court is unable to determine from these records what types of items petitioners purchased additionally other than handwritten notations on some of the receipts and cash register tapes petitioners failed to offer any evidence linking any of the expenses to the rental properties the court holds that petitioners offered no evidence that supports deductions in excess of the amounts allowed by respondent therefore the court sustains respondent on this issue reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
